Citation Nr: 1747496	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected post-operative residuals of left shoulder dislocation. 

2. Entitlement to service connection for left hand tingling and numbness, to include as secondary to service-connected post-operative residuals of left shoulder dislocation.

3. Entitlement to service connection for a headache disorder, to include as secondary to service-connected post-operative residuals of left shoulder dislocation.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2014, the issues on appeal were remanded for additional VA examinations and medical opinions.  

The issues of entitlement to service connection for left hand tingling and numbness, entitlement to service connection for a headache disorder, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's cervical spine disorder is not etiologically related to a disease, injury, or event in service, nor is it due to or aggravated by his service-connected post-operative residuals of left shoulder dislocation. 

CONCLUSION OF LAW

The criteria to establish service connection for a cervical spine disorder, to include as secondary to service-connected post-operative residuals of left shoulder dislocation, have not been met. 38 U.S.C.A. §1110, 1131(West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Cervical Spine Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).  

Establishing service connection generally requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis of the cervical spine is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) (2016) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303 (b) (2016), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a) (2016). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a) (2016). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his currently diagnosed cervical spine disorder originated during service and/or is related to his service-connected left shoulder disorder.  See June 2008 Statement in Support of Claim. 

Upon entering the military, the Veteran did not report any neck problems and was deemed fit for service.  See September 1978 Report of Medical History.  While in service, the Veteran was seen multiple times with complaint of left shoulder dislocation and pain, including following an accident while playing football.  In February 1982, the Veteran underwent Putti-Platt repair of his anterior shoulder.  He was seen for other conditions as well, including shortness of breath, coughs, stomachaches, and psychiatric treatment/counseling.  There are no notations of complaint, treatment, or diagnosis of a neck condition reflected in his service treatment records independently of or in concert with treatment records for his left shoulder disorder.  The Veteran declined a separation examination.  See STRs. 

Immediately following service, the Veteran applied for service connection for recurrent anterior dislocation of the left shoulder, describing the in-service football injury. He did not report a contemporaneous neck injury.  See October1983 Report of Accidental Injury in Support of Claim for Compensation and VA Form 21-526 Application for Compensation.  

The Veteran was provided a VA Examination in November 1983 where he reported left shoulder aches.  He was found to have a permanent partial disability of the left upper extremity and was service-connected for a left shoulder disorder in December 1983.  See December 1983 Rating Decision. 

In June 2008, the Veteran submitted his claim for service connection for a neck injury.  He stated that his neck injury was due to the strain and alignment of his left shoulder injury.  See June 2008 Statement in Support of Claim. 

He was provided a VA examination in April 2009.  There, the Veteran stated that when he injured his left shoulder while in service, his neck also began to bother him.  The Veteran reported that, despite having not gone for treatment or diagnosis of the condition, the discomfort in his neck has been present since service in 1981.  Diagnostic testing revealed degenerative disc disease at the C5-C6 level.  The examiner determined that the Veteran's neck condition was not caused by service or caused by his service-connected left shoulder condition.  The examiner reasoned that the evidence of record revealed no complaints, evaluation, or treatment of a neck disability.  Further, upon examination there was no objective indication of injury to the neck.  He noted that there was no documentation of injury to the Veteran's neck throughout his military career.  See April 2009 VA Examination.  

VA medical records indicate a past medical history of a shoulder injury, but do not include complaint, treatment, or diagnosis of a neck disorder.  See VA Medical Records. 

The Veteran was provided a second VA examination in November 2016.  There, the Veteran stated that he injured both his left shoulder and his neck while playing football in service, but was never seen or evaluated for neck strain or injury.  The examiner reviewed the Veteran's file and performed a physical examination prior to rendering an opinion.  She concluded that it was less likely than not that the Veteran's cervical spine disorder was proximately due to or the result of his service-connected left shoulder disorder.  She reasoned that the degenerative changes to the Veteran's cervical spine are due to the natural aging process.  Further, the examiner opined that it was not least as likely as not that the Veteran's cervical spine disorder was aggravated beyond its natural progression by his service-connected left shoulder disability.  While the examiner noted that the Veteran's cervical spine disorder has increased in severity, she explained that the advancing degenerative changes seen on X-ray were a result of natural, age-related progression, and therefore, the cervical spine disorder was not aggravated by the service-connected condition.  See November 2016 VA Examination. 

Based on all of the evidence, entitlement to service connection for a cervical spine disorder must be denied.  

While the Veteran does have a current cervical spine disorder, there is no evidence of the incurrence of a neck injury in service.  The Veteran was seen numerous times during service for a left shoulder injury, as well as for other conditions, but did not complain of neck pain, nor was he diagnosed or treated for a neck condition.  As there is no objective evidence of the in-service incurrence of a neck-related injury, service connection on a direct basis is not warranted.  

The Board acknowledges that the Veteran is competent to describe pain even though the symptoms may not have been always recorded during service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify degenerative joint disease of the cervical spine, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303 (b) (2016).  There is no continuity of symptomatology after service to support the Veteran's claim. Any statement as to continuity of chronic pain of the neck (not including the service-connected shoulder_ since service lacks credibility as there is no clinical record of complaints, treatment, or diagnosis of a cervical spine disorder until twenty-seven years after separation from service, when he was initially diagnosed in 2009 with degenerative disc disease at a VA examination.  It follows that there is also no evidence to support a finding that the Veteran's cervical spine arthritis manifested to a compensable degree within a year of separation. 

Regarding the Veteran's assertions that his cervical spine disorder is related to his service-connected left shoulder disorder, the Veteran has not been shown to have the experience, training, or education necessary to render an opinion regarding any proposed relationship between the disorders.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of arthritis, normal wear and tear, and aging. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A medical opinion is required to address whether the Veteran's cervical spine disorder is related to or aggravated by his service-connected left shoulder disorder. 

The Board finds that the April 2009 VA opinion is inadequate.  The examiner stated that the Veteran had no current neck condition.  However, a review of the X-rays at that examination reveals degenerative disc disease of the cervical spine at the C5-C6 level.  This finding was not addressed by the examiner, nor did he address whether the Veteran's degenerative disc disease of the cervical spine was aggravated by his service-connected left shoulder condition.  

The November 2016 VA opinion is the most probative opinion regarding whether the Veteran's cervical spine disorder is related to his service-connected left shoulder disorder.  The examiner reviewed the file, interviewed the Veteran, and performed a physical examination, replete with diagnostic testing, prior to rendering her opinion.  She relied on her knowledge, expertise, and training, and medical literature to determine that the Veteran's cervical spine disorder is caused by the natural aging process.  Further, she compared X-rays from 2008 to current X-rays and attributed the increased severity of the Veteran's cervical spine disorder to the natural, age-related progression of the disease.  She ultimately found that there was no relationship between the Veteran's cervical spine disorder and his service-connected left shoulder disability, nor was the Veteran's cervical spine disorder aggravated beyond its natural progression by the service-connected left shoulder disorder.  The examiner provided a clear and thorough explanation, relying on and citing records reviewed.  Thus, the Board finds this opinion to be of significant probative value.  Moreover, the Veteran has submitted no competent nexus evidence contrary to the negative nexus opinions from VA examiners.  There is no contrary medical opinion in the evidence of record.

In sum, service connection is not warranted because the records contemporaneous to service do not reflect complaint, treatment, or diagnosis of a cervical spine disorder, he was not diagnosed with degenerative joint disease of the cervical spine to a compensable degree within one year of separation from service, and the most probative evidence reflects that his cervical spine disorder is less likely than not related to service or to his service-connected left shoulder disorder but is instead related to the normal aging process.

Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected post-operative residuals of left shoulder dislocation is denied.

REMAND

Pursuant to the Board's July 2014 remand directives, the Veteran was provided VA examinations to address the nature and etiology of his claimed left hand tingling and numbness, headaches, and acquired psychiatric disorder.  However, the Board finds that the examinations and opinions are inadequate for adjudicatory purposes and further development is needed to provide the Veteran with appropriate examinations and opinions and to ensure compliance with remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one).

Regarding the Veteran's claimed left hand tingling and numbness disorder the Board finds that the opinion rendered regarding whether the Veteran's left hand tingling and numbness was aggravated by his service-connected left shoulder disorder is inadequate.  The examiner stated that the Veteran's left hand carpal tunnel syndrome was likely due to his degenerative cervical spine.  He noted that the Veteran's left hand paresthesia was secondary to cervical spine radiculopathy and therefore was less likely as not aggravated beyond its natural progression by the service-connected condition.  The examiner, while identifying the cause of the Veteran's left hand condition, did not adequately explain whether the Veteran's left hand condition was aggravated beyond its natural progression by his service-connected left shoulder disorder.  Thus an addendum opinion must be provided that is responsive to this inquiry. 

Further, the Board finds that the November 2016 opinion rendered regarding whether the Veteran's headache disorder is related to his active duty military service is also inadequate.  The examiner ultimately found that there was no relationship between the Veteran's current tension headaches and the in-service incident when he hit his head on a door in September 1981. She noted that there was no evidence of treatment for chronic headaches or headaches related to a cervical spine disorder or the Veteran's service-connected left shoulder disorder present in the Veteran's STRs. An examiner may not rely on the absence of treatment for the claimed condition in the service medical records, standing alone, to justify an unfavorable nexus opinion.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Additionally, the June 2014 remand directives required that the examiner opine whether it is at least as likely as note that any current headache disorder was caused by or aggravated by the Veteran's service-connected left shoulder disorder or a cervical spine disorder.  This inquiry was not explicitly answered.  As the Veteran has been denied service connection for a cervical spine disorder herein, a possible relationship between his headaches and a cervical spine disorder should only be discussed if necessary to explain alternate causation. 

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board finds that an addendum opinion is required for this issue as well.  The Veteran's service treatment records indicate that he experienced inadaptability and might require early discharge.  See May 1979 STR.  At a VA Mental Health examination, the Veteran was diagnosed with schizophrenia, paranoid type.  See May 2009 VA Treatment Record.  Social Security Administration (SSA) Records indicate that the Veteran was variously diagnosed with psychotic disorder, schizophrenia, panic disorder, and PTSD, the combined severity of which rendered him disabled and unable to maintain gainful employment.  At the most recent VA examination, the examiner diagnosed the Veteran with PTSD and found that it was unrelated to his military service.  The examiner did not address the Veteran's in-service inadaptability or his various other mental health diagnoses, including one provided by a fellow VA examiner in May 2009.  The Board finds that this evidence should be specifically addressed in an addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment of his left hand tingling and numbness disorder and acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA. Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

2. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran for a left hand tingling and numbness disorder, headaches, and an acquired psychiatric disorder. 

3. Regarding the Veteran's claim of entitlement to service connection for left hand tingling and numbness, forward the entire claims file in electronic records to the November 2016 VA examiner or, if she is unavailable to a suitable examiner. The examiner should re-review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or more) that the service-connected left shoulder disorder aggravated (permanently made worse) the appellant's left hand tingling and numbness.  If aggravation is found, the examiner should describe the extent of aggravation in as much detail as possible.

4. With respect to the Veteran's claim of entitlement to service connection for a headache disorder, forward the entire claims file in electronic records to the November 2016 VA examiner, or, if she is unavailable to a suitable examiner.  The examiner should re-review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures. If the opinion remains negative, the examiner is requested to provide a complete explanation that is not based solely on the absence of treatment during service.

The examiner should state whether it is as least as likely as not that the Veteran has a headache disorder that is related to service.  It should be noted that the Veteran's service treatment records indicate that he was treated for a mild contusion after hitting his head on a door in September 1981. 

He or she should also opine whether it is as least as likely as not that any current disorder is either caused by or aggravated by the Veteran's service-connected left shoulder disorder.  

4. Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, forward the entire claims file in electronic records to the November 2016 VA examiner or, if she is unavailable to a suitable examiner. The examiner should re-review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an addendum opinion addressing whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or is otherwise related to his active duty service.

In rendering this opinion, the examiner should specifically address the following: 1) the Veteran's documented inadaptability during service, 2) the May 2009 diagnosis of schizophrenia, paranoid type, and 3) SSA records showing the Veteran's various diagnoses of psychotic disorder, schizophrenia, panic disorder, and PTSD. 

5. Then re-adjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


